Citation Nr: 1201092	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-36 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a skin disorder, including pseudofolliculitis, to include as secondary to service-connected residuals of Valley Fever.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The Veteran had active service from February 1977 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Milwaukee, Wisconsin.

The Veteran presented testimony before a decision review officer of the RO in March 2008.  A transcript of that hearing has been associated with his claims file.

This matter was previously before the Board in May 2010 at which time it was remanded for additional development.  It is now returned to the Board. 


FINDING OF FACT

A skin disability manifested by facial scarring, cystic acne, and folliculitis had its clinical onset during the Veteran's period of active service.


CONCLUSION OF LAW

The criteria for service connection for a skin disability manifested by facial scarring, cystic acne, and folliculitis have been met.  38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  

Service connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).   In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Veteran asserts that he developed skin problems during active service from shaving every day with dull plastic razors that were issued to him at that time.  He added that he has continued to have problems with his skin ever since that time.  During the March 2008 hearing, he explained that he was currently experiencing pseudofolliculitis.  He also suggested that his skin disability could be related to his service-connected Valley Fever.

A review of the Veteran's service treatment records does not reveal any evidence of a skin disability, and the Veteran's skin was evaluated as normal at the time of his discharge from service.

VA outpatient treatment records reveal treatment for skin problems since 1984.  In February 1985, the Veteran sought removal of lesions below both ears.

A VA examination report dated in August 2008, shows that the Veteran was noted to have multiple, hyperpigmented lesions of varying sizes over the right shoulder and over the medial surface of the dorsum of the hand.  There were also a few macular, hyperpigmented lesions scattered over the upper back, abdomen, lower back and left upper arm.  There were no excoriations.  The diagnosis was benign skin neoplasms.  The examiner opined that the disorder was not related to the Veteran's infection with Valley Fever in service.  The examiner did not, however, discuss the Veteran's reports of developing a skin disorder from shaving in service or give an opinion on whether the Veteran's skin problems were directly related to service.

VA outpatient treatment records dated in May 2009; show that the Veteran was noted to have multiple hyperpigmented macules on the chest and back, with no primary lesions.  The diagnosis was folliculitis.  The examiner noted that the skin disorder was not related to Valley Fever.  An opinion was not given as to whether the skin disorder was otherwise related to service.

VA outpatient treatment records dated from April 2010 to March 2011 show continued treatment for symptoms associated with hyperpigmented spots over the chest, arms, and upper back; a hairy nevus on the right upper extremity; dermatitis; and a small quarter sized non-tender cyst on the right occiput.

A VA skin diseases examination report dated in January 2011 shows that the Veteran provided a history of skin disorders, which he attributed to his period of active service.  He reported the diagnosis of Valley Fever in service.  He denied any skin problem at that time.  He had positive serologies (precipitin test), but a negative skin test for coccidioidomycosis or Valley Fever.  He did not have documented dissemination throughout the body, and a chest X-ray was negative.  He did not have serum titers done for coccidioidomycosis, as he was being discharged from service.  

The examiner referred to the service treatment records which showed a cyst that was removed from below the left ear in 1978.  There was no mention of any facial acne or pseudofolliculitis barbae, or shaving bumps.  The Veteran emphatically stated that he attended a shaving class during service, but this was not documented.  He recalled developing bumps on his face fairly soon after arriving in service, due to the "cheap plastic razors." 

Eventually he did purchase and use an electric clipper while in service, but by then the problem was quite well-developed, and he continued to develop shaving bumps and scars.  He added that the problem had continued to this day, and that he also had a cyst removed from below the right ear in 1986 at VA.  He would use nothing in particular at this time, but still believe he continued to develop cysts on his scalp.  There was no exposure to Agent Orange.  

The Veteran provided photographs of his face before he entered service, and extensive acne and scars are not apparent.  He denied any family history of acne.  He also denied a family history of atopic dermatitis, asthma, or hay fever.  He stated that he had itchy skin for several years, with brown spots on his shoulders and occasional itchy bumps on his arms and legs.  He wondered if this was the result of recurrent Valley Fever.  VA Dermatology Clinic eczema biopsies in January 2009 had shown evidence of resolving folliculitis, but no evidence of coccidioidomycosis.  

There was a scar centered on a follicle.  He continues to develop spots, presumably, of folliculitis.  He also has brownish patches that have developed on his arms and shoulders, believed to be small spots of eczema with post-inflammatory hyperpigmentation in the past.

Physical examination of the scalp, face, ears, neck, trunk, arms, and legs showed no evidence for a disseminated fungal disease.  There were no verrucous plaques, mucosal lesions, or reactive erythema nodosum.  He had a few small, brownish follicular hyperpigmented scars, two millimeters in size, over the left anterior thigh, compatible with folliculitis scars.  He had patches of hyperpigmentation due to post-inflammatory change across his shoulders, right more than left.  He also had two spots of excoriated eczema above his right elbow on the right.  

Overall, the skin was quite healthy.  He had marked intrinsic muscle wasting in his hands.  He had what appeared to be infiltrative papules on his conjunctiva, bilaterally, though the examiner was not able to diagnose these.  There was no evidence of calcaneous sarcoidosis or deep fungal infection.  He had a one centimeter indented scar below his left ear, at the site of cyst excision.  He also had a similar irregular one centimeter V-shaped scar on the right mandible from cyst excision.  There were no shaving bumps today, but he had very extensive ice-pick scarring from the mid-upper cheek to the neck.  He had two cysts that were of the pilar type in the scalp.  

The assessment was (1) absolutely no skin residuals from Valley Fever that could be diagnosed; (2) healed surgical cyst scars on the face, below the left ear, from excision during the service, and on the right lateral jaw, from 1986 at the VA; 
(3) extensive ice-pick scarring from acne and/or pseudofolliculitis barbae; and (4) post-inflammatory hyperpigmentation and small spots of eczema on the shoulders and arms.

With regard to the ice-pick scarring, the examiner explained that while this was likely the etiology of his problem, a connection to this problem developing while he was in service other than his statement about shaving class could not be made.  The examiner could not document evidence of his attending a shaving class.  His discharge papers did not mention any problems on the face, although they did mention the cyst below the right ear.  

Cystic acne, with ice-pick scarring, as well as inflamed cysts on the face and cysts on the scalp, were said to occur in people who were prone to acne, and this could easily be the etiology of his facial ice pick scars instead of pseudofolliculitis barbae.  Overall, the examiner concluded that it was more unlikely than not that the ice pick scarring was the result of "cheap shavers" during service, and there was no evidence that this developed to this extent during service.

With regard to the post-inflammatory hyperpigmentation and small spots of eczema, the examiner explained that there was no evidence that this dated back to service, that it was more likely than not that it did not relate to Valley Fever or other problems during the service.

A VA general medical examination report dated in April 2011 shows, in pertinent part, that the Veteran had a small scar from a cyst in front of the left ear.  There was a history of nodular cystic acne.  Physical examination revealed a small scar measuring about one millimeter in diameter, less than a millimeter deep in the left pretragal area that was nontender.  There were no pigment changes.  He had some ice pick-type scarring across the beard area.  There were no other significant skin lesions, rashes, or cutaneous nodules noted.  

The diagnosis, in pertinent part, was nodular cystic acne with some facial scarring; none of the facial scarring was related to cutaneous coccidioidomycosis.  Lab test results were discussed with the chief of Infectious Disease, and the conclusion was that the Veteran did not have Valley Fever so there could be no residuals of such.

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, the Board finds that the lay statements of the Veteran describing the onset and chronicity of the symptoms associated with his skin disability first manifested during service to be credible and supported by the later diagnoses.  Id.

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give due consideration to both pertinent medical and lay evidence in evaluating a claim to disability benefits.  See Davidson, 581 F.3d at 1316.  The United State Court of Appeal for the Federal Circuit (Federal Circuit) has explicitly rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis."  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Board finds probative the January 2011 opinion of the VA examiner in which the examiner indicated that service was likely the etiology of the extensive ice-pick scarring from acne and/or pseudofolliculitis barbae.  Though the examiner qualified the opinion by saying that a connection to the problem could not be made given that there was no documentation or record that the Veteran actually attended a shaving class in service; this qualification is of no probative value.  There is no requirement that a Veteran's reports be confirmed by service department records, and an opinion based on the absence of such records is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

As the Board also finds competent and credible the lay evidence as set forth above as to the Veteran's symptoms associated with his skin disability, this evidence is at the very least in equipoise with the other evidence of record as to whether the Veteran's skin disability manifested by facial scarring, cystic acne, and folliculitis had its onset in service.  In light of the foregoing, and the Federal Circuit's decision in Davidson, the Board finds that service connection for a skin disability manifested by facial scarring, cystic acne, and folliculitis is warranted.  Accordingly, resolving reasonable doubt in the Veteran's favor; the claim is granted.


ORDER

Service connection for a skin disability manifested by facial scarring, cystic acne, and folliculitis is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


